               Case 2:20-cr-00032-JCC Document 36 Filed 03/27/20 Page 1 of 3




 1                                                       The Honorable John C. Coughenour
                                                         The Honorable Michelle L. Peterson
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT FOR THE
 8
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE
10
11    UNITED STATES OF AMERICA,                       NO. CR20-032JCC
12                                Plaintiff,
                                                      GOVERNMENT’S STATEMENT
13                         v.                         REGARDING CONTINUED
14                                                    DETENTION

15    TAYLOR ASHLEY PARKER-DIPEPPE,
      and JOHNNY GARZA,
16
17                              Defendants.
18
19          The United States, by and through Brian Moran, United States Attorney for the
20 Western District of Washington, and Thomas Woods, Assistant United States Attorney
21 for said District, hereby submit the following regarding the defendants’ continued
22 detention.
23          On March 27, 2020, Taylor Ashley Parker-Dipeppe and Johnny Garza are
24 expected to make their initial appearance in this District. Both defendants were arrested
25 on February 26, 2020. Parker-Dipeppe made his initial appearance in the Middle District
26 of Florida, and Garza in the District of Arizona. Both defendants elected to have their
27 detention hearings in those Districts. After fully contested hearings, both defendants
28 were detained. The Honorable Thomas Wilson, Middle District of Florida, and the
     Government’s Statement Regarding Detention                          UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Shea, et al., CR20-032JCC - 1
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
               Case 2:20-cr-00032-JCC Document 36 Filed 03/27/20 Page 2 of 3




 1 Honorable John Z. Boyle, District of Arizona, concluded that there were no conditions of
 2 release that could reasonably assure the safety of the community as to the defendants in
 3 their respective cases. See Exhibits A and B.
 4          A defendant who is arrested in another district can elect to have his detention
 5 hearing either in the place of arrest, or the place where the charges are pending, but not
 6 both. See Benchbook for U.S. District Judges § 105, p. 19 (March 2013). As the
 7 Benchbook makes clear for judges handling an initial appearance for defendants arrested
 8 out-of-district:
 9
10
11
12
13
14          If a defendant elects to have his detention hearing in the District where he is
15 arrested, and his detained, his remedy is to appeal to the District Judge who is assigned
16 the case, which neither defendant in this case has done. See 18 U.S.C. 3145(b).
17          Accordingly, the defendants in this case should remain detained after their initial
18 appearance in this District.
19
         Dated this 27th day of March 2020.
20
                                                       Respectfully submitted,
21
                                                       BRIAN T. MORAN
22
                                                       United States Attorney
23
                                                         /s Thomas M. Woods
24
                                                       THOMAS M. WOODS
25                                                     Assistant United States Attorney
                                                       United States Attorney’s Office
26
                                                       700 Stewart Street, Suite 5220
27                                                     Seattle, Washington 98101-3903
28
     Government’s Statement Regarding Detention                             UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Shea, et al., CR20-032JCC - 2
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
               Case 2:20-cr-00032-JCC Document 36 Filed 03/27/20 Page 3 of 3




1                                        CERTIFICATE OF SERVICE
2           I hereby certify that on March 27, 2020, I electronically filed the foregoing with
3 the Clerk of the Court using the CM/ECF system which will send notification of such
4 filing to the attorneys of record for the defendants.
5
6
7                                                     /s/ Thomas Woods
                                                      THOMAS WOODS
8
                                                      United States Attorney’s Office
9                                                     700 Stewart Street, Suite 5220
                                                      Seattle, Washington 98101-1271
10
                                                      Phone: (206) 553-7070
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Government’s Statement Regarding Detention                            UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Shea, et al., CR20-032JCC - 3
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
